UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 1O-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 QUARTERLY PERIOD ENDED September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File No. 0-32029 CONCEPT DIGITAL, INC. (Exact name of registrant as specified in its charter) Delaware 22-3608370 (State or Other Jurisdictionof Incorporation or Organization) (IRS Employer Identification No.) 298 Fifth Avenue New York, NY 10001 (Address of Principal Executive Offices) (212) 564-1600 (Issuer’s Telephone Number, Including Area Code) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or l5( d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes¨ Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:41,263,381 shares of common stock were outstanding as of October 21, 2010. CONCEPT DIGITAL, INC. FORM 10Q FOR THE QUARTERLY PERIOD ENDING SEPTEMBER 30, 2007 PART I FINANCIAL INFORMATION F-1 Item 1. Consolidated Financial Statements (Unaudited) F-2 Consolidated Balance Sheet (Unaudited) F-4 Consolidated Statements of Operations (Unaudited) F-5 Consolidated Statements of Cash Flows (Unaudited) F-6 Notes to Unaudited Consolidated Financial Statements F-7 Item 2. Management’s Discussion and Analysis and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures 3 Item 4. Controls and Procedures 3 Part II OTHER INFORMATION Item 1. Legal Proceedings 4 Item 1A. Risk Factors 4 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 4 Item 3. Defaults Upon Senior Securities 4 Item 4. (Removed & Reserved) 4 Item 5. Other Information 4 Item 6. Exhibits 4 Signatures 5 PART I - FINANCIAL INFORMATION Forward-Looking Statements This Form 10-Q contains “forward-looking statements” relating to Concept Digital, Inc. (the “Company”), which represent the Company’s current expectations or beliefs including, but not limited to, statements concerning the Company’s operations, performance, financial condition and growth. For this purpose, any statements contained in this Form 10-Q that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as “may”, “anticipation”, “intend”, “could”, “estimate”, or “continue” or the negative or other comparable terminologyare intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, such as losses, dependence on management, variability of quarterly results, and the ability of the Company to develop a growth strategy and compete with other companies in its industry, certain of which are beyond the Company’s control. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual outcomes and results could differ materially from those indicated in the forward-looking statements. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time and it is not possible for management to predict all of such factors, nor can it assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Item 1.Financial Statements: BASIS OF PRESENTATION The accompanying unaudited financial statements are presented in accordance with US generally accepted accounting principles for interim financial information and the instructions to Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The accompanying statements should be read in conjunction with the audited financial statements for the year ended December 31, 2006. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have beenincluded. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. FINANCIAL STATEMENTS AND EXHIBITS. For the information required by this Item, refer to the Index to Financial Statements appearing on page F-1 of the registration statement. F-1 CONCEPT DIGITAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2, 2006 AND FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2004 (COMMENCEMENT OF DEVELOPMENT STAGE) TO SEPTEMBER 30, 2007 F-2 CONCEPT DIGITAL, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Page(s) Consolidated balance sheets F-4 Consolidated statements of operations F-5 Consolidated statements of cash flows F-6 Notes to consolidated financial statements
